Exhibit 10.10

 

 

--------------------------------------------------------------------------------

 

COLLABORATIVE LICENSE, EXCLUSIVE MANUFACTURE AND

GLOBALSUPPLYAGREEMENT

 

--------------------------------------------------------------------------------

 

between

 

G&W LABORATORIES, INC.

("MANUFACTURER")

 

and

 

IROKO PHARMACEUTICALS,  LLC.

("BUYER")

 

Dated as of August 1, 2008

 

 

 



--------------------------------------------------------------------------------

**** Information has been excluded from the exhibit because it is both (i) not
material and (ii) would be competitively harmful if publicly disclosed.

--------------------------------------------------------------------------------

 

 

SCHEDULE OF EXHIBITS

 

Exhibit A           Products

 

Exhibit B           Pricing Schedule

 

Exhibit C           Specifications

 

Exhibit D           Production Batch Sizes

 

Exhibit E           Insurance

 

Exhibit F           Quality Agreement

 





2

--------------------------------------------------------------------------------

 

 

COLLABORATIVE LICENSE, EXCLUSIVE MANUFACTURE AND GLOBAL

SUPPLY AGREEMENT

 

This COLLABORATIVE LICENSE, EXCLUSIVE MANUFACTURE AND GLOBAL SUPPLY AGREEMENT
(Agreement"), dated August 1, 2008 (the "Signature Date") and deemed effective
as of November 1, 2008 (the "Launch Date"), is by and between:

 

lroko Pharmaceuticals, LLC ("Buyer"), a limited liability company duly organized
and registered under the laws of the State of Delaware, and

 

G&W Laboratories, Inc. ("Manufacturer"), a corporation duly organized and
incorporated under the laws of the State of New Jersey.

 

WITNESSETH:

 

WHEREAS, Manufacturer owns or controls a certain approved drug marketing
application and know-how related to lndomethacin Suppositories, 50mg
("Product"), and has authority and the intent to grant certain rights and
licenses to Buyer;

 

WHEREAS, the Product (as detailed in Exhibit A) is officially designated by the
Food and Drug Administration ("FDA") as the reference listed drug ("RLD") in the
Approved Drug Products with Therapeutic Equivalence Evaluations ("Orange Book")
published by the FDA;

 

WHEREAS, Manufacturer is manufacturing, promoting and distributing the Product
in the United States and its territories ("Domestic Market");

 

WHEREAS, Buyer owns or controls certain trademarks, approved drug marketing
applications and know-how related to lndocin® suppositories, and has authority
and the intent to grant certain rights and licenses thereunder to Manufacturer;

 

WHEREAS, the parties desire to grant and receive exclusive licenses to market
the Product bearing Buyer's trademark lndocin® (in the immediate container
consisting of foil packaging identifying Manufacturer) in the Domestic Market;

 

WHEREAS, Buyer desires to have Manufacturer manufacture and supply Product
exclusively to Buyer for the Domestic Market beginning on the Launch Date;

 

WHEREAS, Manufacturer desires to be appointed as an exclusive manufacturer and
supplier to manufacture, supply and distribute the Product for the Domestic
Market, and (Buyer agrees to appoint the Manufacturer, all on the terms and
conditions contained in this Agreement; and

--------------------------------------------------------------------------------

 

 

 



3

--------------------------------------------------------------------------------

 

 

WHEREAS, the parties are willing to carry out the foregoing pursuant to the
terms and conditions set forth in this Agreement;

 

NOW, THEREFORE, in consideration of these premises, which are hereby
incorporated into and made a part of the covenants, agreements and stipulations
hereinafter set forth, the parties hereto agree as follows:

 

Section 1. Definitions.

 

Section 1.1.  Definitions. The following terms (except as otherwise expressly
provided) for all purposes of this Agreement shall have the following respective
meanings:

 

"Action or Proceeding" shall mean any action, claim, suit, proceeding,
arbitration or Governmental or Regulatory Authority action, notification,
 investigation or audit.

 

"Active Ingredient" shall mean the active chemical substance contained in the
Product or the lndocin Formulation.

 

"Affiliate" shall mean any Person that directly or indirectly through one or
more intermediaries is controlled by the Person specified.  For purposes of this
definition, control of a Person means the power, direct or indirect, to direct
or cause the direction of the management and policies of such Person, whether by
contract or otherwise.

 

"Agreement Quarters" shall mean for the Term, each of the three-month
periods ending March 31, June 30, September 30 and December 31.

 

"ANDA"  shall mean the Abbreviated New Drug Application for the Product owned
and filed by Manufacturer and approved by the FDA, including any supplements
thereto.

 

"Buyer's Distribution Center" shall mean ICS - AmerisourceBergen Specialty
Group, 345 International Boulevard, Suite 100, Brooks, Kentucky 40109,
 Attention: Director of Operations.

 

"cGMP"  shall mean the current good manufacturing practices as required by the
regulations of the FDA.

 

"DMF" shall mean drug master file with the FDA.

 

"Environmental Laws" shall mean all applicable laws, directives, rules,
ordinances, codes,  guidelines, regulations, governmental, administrative or
judicial orders or decrees or other legal requirements of any kind, including
common Jaw, whether currently in existence or hereafter promulgated, enacted,
 adopted or amended, relating to safety, preservation or protection of human
health and the environment.

--------------------------------------------------------------------------------

 





4

--------------------------------------------------------------------------------

 

 

''Environmental Losses" shall mean any and all fines, penalties, costs,
liabilities, damages,  losses or expenses (including, without limitation,
 sampling, monitoring or remediation costs, reasonable legal, consultants '  or
engineering fees and disbursements, costs of defense and interest expenses)
incurred by Buyer or an Affiliate of Buyer or for which Buyer or an Affiliate of
Buyer is liable or obligated pursuant to any Environmental Law relating to,
arising from, or in any way connected with the manufacture of the Product or its
transportation or storage at any time prior to shipment to Buyer.

 

"Facility" shall mean the Manufacturer's facility located at 111 Coolidge
Street, South Plainfield, NJ 07080 and, subject to Buyer's prior written
approval,  such other facilities used by the Manufacturer in the Manufacture of
Product hereunder.

 

"FDA" shall mean the United States Food and Drug Administration and any
successor thereto.

 

"Forecasts" shall have the meaning set forth in Section 4.3(a) hereof.

 

"Foreign Market" shall mean the market outside of the Domestic  Market.

 

"Governmental or Regulatory Authority" shall mean any court,  tribunal,
arbitrator, agency, commission, official or other instrumentality of a country
or territory in the Territory or any other relevant country,  territory, state,
 province,  county,  city or other political subdivision thereof.

 

''lndocin® Formulation"  shall mean the 50mg and 100mg lndocin® suppositories
distributed by Buyer or its designee in the Foreign Market.

 

"Laws" shall mean any law,  statute, rule, regulation,  guideline (including
cGMPs), ordinance or other pronouncements of any Governmental or Regulatory
Authority having the effect of law in the Territory.

 

"Losses" shall mean any and all damages,  fines, fees, settlements, payments,
obligations, penalties, deficiencies, losses,  costs and expenses (including,
without limitation, Environmental Losses, interest, court costs, reasonable fees
of attorneys,  accountants and other experts and other reasonable expenses of
litigation or other proceedings or of any claim, default or assessment).

 

"Manufacture" shall mean all the activities relating to production of the
Product, from purchasing Raw Materials to packaging and shipping Products
including,  but not limited to, purchasing Raw Materials, production,  quality
control and assurance, filling, labeling, packaging and finishing, release,
holding and storage, and the tests and analyses conducted in connection
therewith.

--------------------------------------------------------------------------------

 





5

--------------------------------------------------------------------------------

 

 

"Manufacturer Error" shall mean the failure to perform,  the negligent
performance or willful misconduct in the performance by the Manufacturer its
Affiliates or their respective officers, agents or employees of any obligation
imposed upon or assigned to Manufacturer under this Agreement which in any case
has a material adverse effect on the Product sold by Buyer.

 

"Person" shall mean any person, corporation,  partnership or other entity.

 

"Purchase Order" shall have the meaning set forth in Section 4.3(b) hereof.

 

"Purchase Price" shall mean the price to be charged by the Manufacturer
for Product manufactured and supplied hereunder,  as set forth on Exhibit B
attached hereto and incorporated herein by reference.

 

"Product(s)" shall mean Manufacturer's lndomethacin Suppositories 50 mg,  which
are ready for safe to customers in finished,  final packaged form bearing labels
selected by Buyer,  with a minimum of two years of shelf life at the time of
Manufacturing.

 

"Raw Materials” shall mean the Active Ingredient,  all other raw materials,
intermediate products and packaging materials required to Manufacture the
Product, all of which shall be approved by FDA.

 

"Regulatory Approvals"  shall mean the approvals obtained through meeting the
requirements of the Federal Food,  Drug and Cosmetic Act,  as amended, and its
attendant regulations in addition to any approvals,  licenses,  registrations or
authorizations of any federal, state, local, or foreign regulatory agency,
department,  bureau or other government entity,  necessary for the manufacture,
sale,  offer for sale,  storage, export,  or import of Product in the Domestic
Market or the Foreign Market.

 

"Specifications" shall mean the specifications and Manufacturing procedures set
forth in the ANDA for the Product and,  to the extent permitted under the ANDA,
in Exhibit C hereto (as may be amended by Buyer from time to time) and otherwise
required by Buyer for the Manufacture and supply of the Products, including
without limitation all formulae,  know-how,  Manufacturing processes, Raw
Materials requirements, in-process and finished Product specifications,
 analytical  methods and standards of quality control and quality assurance.

 

"Term" and "Initial Term" shall have the meanings set forth in Section 11.1
hereof.

 

"Territory'' shall mean the Domestic Market.

--------------------------------------------------------------------------------





6

--------------------------------------------------------------------------------

 

 

Section 2. Licenses.

 

Section 2.1. During the Term of this Agreement and subject to the provisions
hereof, Manufacturer grants and Buyer receives a revocable,
non-transferable(other than as detailed in this Agreement), royalty-free license
to exclusively market the Product in the Territory.  No conveyance of ownership
is granted to Buyer herein and all right, title and interest in and to the
Product and any other proprietary rights contained therein are retained solely
by Manufacturer.

 

Section 2.2. During the Term of this Agreement and subject to the provisions
hereof,  Buyer grants and Manufacturer receives a revocable, non-transferable,
non­ exclusive, royalty-free license to use
the lndocin® trademark (the ''Trademarks") solely in connection with performance
of Manufacturer’s obligations hereunder. No conveyance of ownership is granted
to the Manufacturer herein and all right,  title and interest in and to the
Trademark and any other proprietary rights contained therein are retained solely
by Buyer.

 

(a)           All rights not expressly granted herein to the Trademarks are
reserved by Buyer and Manufacturer acknowledges that nothing in this Agreement
shall give it any right, title or interest in the Trademarks other than the
license granted herein.  In using the Trademarks, Manufacturer shall use the
necessary trademark designations and shall use the Trademarks in compliance with
Buyer written guidelines relating to branding, key messages and style as
communicated from time to time to Manufacturer.

(b)         Manufacturer hereby acknowledges that Buyer is the sole and rightful
owner of the Trademarks and all goodwill attached to the Trademarks and that
Buyer and its successors and assigns shall retain full right to the Trademarks,
all registrations granted with respect to the Trademarks, and all the goodwill
associated therewith,  subject only to the authorization of Manufacturer by
Buyer to use the Trademarks as permitted by this Agreement. The use of the
Trademarks by Manufacturer pursuant to this Agreement shall inure to the benefit
of and be on behalf of Buyer. Manufacturer agrees that during the continuance
and after termination of this Agreement,  nothing in this Agreement shall give
Manufacturer any right, title or interest in the Trademarks or any confusingly
similar variation thereof, and Manufacturer will not claim any rights,  title or
interest in or to the Trademarks other than the rights to use the Trademarks in
accordance with this Agreement. Manufacturer will not dispute or otherwise
challenge or assist others to dispute or otherwise challenge the ownership and
title of Buyer to the Trademarks or the validity of the Trademarks.
 Manufacturer agrees,  at the request of Buyer, to execute any and all papers,
documents, or other filings, or take other actions necessary to preserve and
extend the trademark and service mark rights relating to the Trademarks, and any
documents required by any Governmental Authority to show the relationship
between Buyer and Manufacturer.

 

Section 2.3.          Option for Manufacture and Supply for the Foreign Market.

--------------------------------------------------------------------------------

 





7

--------------------------------------------------------------------------------

 

 

Subject to Buyer's existing supply obligations, Manufacturer obtaining all
required licenses, permits and Regulatory Approvals and the successful
technology transfer of the lndocin® Formulation, Manufacturer and Buyer shall
enter into good faith negotiations for Manufacture to exclusively Manufacture
and supply to Buyer (and/or its Affiliates), and for Buyer to exclusively
purchase from Manufacturer, the lndocin® Formulation pursuant to Buyer's
forecasts for the Foreign Market.

 

Section 3. Regulatory.

 

Section 3.1 Manufacturer will be responsible for obtaining and maintaining, at
its sole cost and expense, all Regulatory Approvals and any amendments or
supplements as required in order for Buyer to sell or distribute Product in the
Domestic Market.

 

Section 3.2 Buyer will be responsible for obtaining and maintaining, at its sole
cost and expense,  all Regulatory Approvals and any amendments or supplements as
required in order for Buyer to sell or distribute the lndocin® Formulation in
the Foreign Market. Furthermore, if the parties enter into an exclusive
Manufacturing and supply arrangement for the Foreign Market, Buyer will be
responsible for obtaining and maintaining, at its sole cost and expense, all
Regulatory Approvals and any amendments or supplements as required for
Manufacturer to implement a technology transfer of the lndocin® Formulation to
Manufacturer's facility to supply lndocin® to Buyer for sales in the Foreign
Market.

 

Section 4. Purchase and Supply of Product.

 

Section 4.1. Agreement to Supply.  Manufacturer shall Manufacture and supply to
Buyer (and/or its Affiliates), and Buyer shall purchase exclusively from
Manufacturer and market in the Domestic Market,  Product for marketing under
ANDAs held by Manufacturer as indicated on Exhibit A hereto.

 

Section 4.2.  Use of Facility and Equipment; Notice. All Manufacturing
activities with respect to the Product to be manufactured hereunder by the
Manufacturer shall be carried out by the Manufacturer at the Facility and
utilizing equipment in the manner set forth in the Specifications,  except to
the extent that the Manufacturer receives Buyer's advance written permission to
alter the location or specified usage of the equipment that may be required
under the Specifications.

 

Section 4.3. Forecasts; Orders; Annual Purchase Requirements.

 

(a)         As soon as practicable after the execution of this Agreement, and
upon the 1st day of each Agreement Quarter thereafter during the Term,  Buyer
shall provide the Manufacturer with a rolling four (4) quarter forecast for its
purchases of the Product (the "Forecast"). Such Forecasts shall represent
Buyer's best estimate at the time of its Product requirements from the
Manufacturer for such twelve (12) month  period;

--------------------------------------------------------------------------------

 





8

--------------------------------------------------------------------------------

 

 

provided,  however, that, except as set forth in Section 12.1 hereto, the
Forecasts (i) are for the convenience of the Manufacturer only, (ii) shall not
constitute firm purchase or shipping orders and (iii) shall not be binding upon,
or create any obligation or liability with respect to Buyer.

 

(b)            During the Term of this Agreement, not less than sixty (60) days
prior to the first day of each Agreement Quarter,  Buyer will provide the
Manufacturer with a firm purchase order setting forth the quantities ordered for
each month of that next Agreement Quarter,  the delivery dates for such
quantities and the locations to which such quantities shall be delivered
("Purchase Order"). The Manufacturer will use commercially reasonable efforts to
supply Product in a Purchase Order that exceed the Forecast,  but shall not be
obligated to do so.

 

(c)          During the Term of this Agreement, Buyer shall purchase and
Manufacturer shall supply the following mandatory minimum annual quantities for
the Domestic Market:

 

[****]

 

In addition, Buyer shall purchase and Manufacturer shall supply the following
minimum annual quantities of samples:

 

[****]

 

Section 4.4. Shipping Instructions/Risk of Loss. The Manufacturer shall ship
Product ordered by Buyer pursuant to Section 4.3(b) hereof F.O.B. Buyer's
Distribution Center. Title to and risk of loss of all Product shipped hereunder
shall pass to Buyer upon Manufacturer's delivery to Buyer's Distribution Center,
regardless of any provision for payment of freight or insurance of shipping
documents.

 

Section 4.5. Standard Forms.  In ordering and delivering the Product pursuant
hereto, Buyer and Manufacturer may employ their standard forms, but nothing in
those forms shall be construed to modify, amend or supplement the terms of this
Agreement and, in the case of any conflict herewith, the terms of this Agreement
shall control.

 

Section 4.6. Quantitative Defects.  Buyer shall inform Manufacturer of any claim
relating to quantitative defects or missing quantities in shipments of the
Product within thirty (30) days following actual receipt of such shipments by
Buyer. The Manufacturer

--------------------------------------------------------------------------------

 

 





9

--------------------------------------------------------------------------------

 

 

shall,  at its own expense, provide Buyer with any defective or missing
quantities of such Product promptly after receipt of notice from Buyer.

 

Section 4.7 Product Labels, Printed Packaging Materials and Inserts. At least
eight (8) weeks prior to the Launch Date, Buyer shall provide Manufacturer with
all artwork, copy or other material developed or produced by Buyer for Product
labels, printed packaging materials and Product inserts.  Said labels shall,  to
conform to regulatory requirements of Manufacturer's ANDA, include a disclosure
that the Product has been manufactured by Manufacturer with such prominence and
at such location as is reasonably acceptable to Buyer.  The Manufacturer will
not make any change to the artwork, copy or other materials submitted by Buyer
without the prior written approval of Buyer.

 

Section 4.8. Inventory.  The Manufacturer will keep adequate inventories of Raw
Materials on hand or with suppliers to meet Buyer's requirements, (and Buyer
will absorb the cost of such stock in the event that Manufacturer is unable to
use such stock with the Buyer); provided, however. that the Manufacturer shall
not maintain any Raw Materials inventory in excess of those quantities needed to
meet the requirements of the next two (2) Agreement Quarters of the Forecast in
effect at the time such materials were ordered, unless (i) minimum or economic
order requirements of any vendor supplying such materials exceed such quantities
or (ii) the lead time restrictions of any vendor supplying materials requires
quantities in excess of such quantities.

 

Section 5. Purchase Price; Payments.

 

Section 5.1. Purchase Price. The Purchase Price of the Product to be paid by
Buyer hereunder and the terms of any adjustments thereto are set forth in
Exhibit B hereto.  The Purchase Price of the Product includes all costs
associated with the Manufacturing of the Product,  including all packaging,
packaging/patient inserts, and shipping and delivery costs to Buyer or its
designee for the Domestic Market.

 

Section 5.2.  Invoices for Manufactured Products. The Manufacturer shall submit
invoices to Buyer for all shipments of Product Manufactured hereunder in the
manner that Buyer shall from time to time direct. All invoices hereunder shall
be payable by Buyer net thirty (30) days of the date such invoice is issued by
Manufacturer and shall be dated no earlier than the date of the applicable bill
of lading. The currency of invoice and payment shall be in United States
dollars.

 

Section 5.3. Taxes.  The payments hereunder do not include use, consumption,
sales or excise taxes of any taxing authority. The amount of any
applicable taxes, if any, will be added to the Purchase Price of the Product in
effect at the time of shipment thereof and shall be reflected and detailed in
the invoices submitted to Buyer by the Manufacturer.

--------------------------------------------------------------------------------

 





10

--------------------------------------------------------------------------------

 

 

Section 6. Quality Control and Assurance.

 

Section 6.1 . Specifications; Modifications.

 

(a)        The Manufacturer shall Manufacture and supply the Product to Buyer in
accordance with the Specifications and all applicable Laws.  Any changes to the
Specifications, including but not limited to changes to the Manufacturing
process and/or analytical methods, must be approved by Buyer in writing prior to
implementation. In addition, Manufacturer shall only use: (i) active
pharmaceutical ingredient that has an approved DMF with the FDA;  and (ii) raw
materials approved by the FDA, and shall not change suppliers of materials
without the prior written consent of the Buyer,  which shall not be unreasonably
withheld.

 

(b)        Buyer will inform Manufacturer in writing of any modifications to the
Specifications it requires.  The Manufacturer will inform Buyer of the amount of
the additional costs (including capital expenditures) the Manufacturer would
incur due to the modifications, if any, and if Buyer elects to adopt the
modification, (i) Buyer will reimburse the Manufacturer for such required
capital expenditures, (ii) the Purchase Price will be increased by the amount of
such other additional costs, and (iii) Exhibit C hereto will be
revised accordingly. The Manufacturer will provide Buyer a written
explanation of such capital expenditures and
additional costs. Notwithstanding the foregoing, if the proposed modification is
required as a result of Manufacturer Error, the Manufacturer shall bear any
resulting increase in the cost of Manufacturing the Product and any required
capital expenditures therefor. Furthermore, if the parties agree that
Manufacturer is technically unable to comply with a proposed modification or if
Buyer is unwilling to pay Manufacturer's costs, Buyer shall have the option to
withdraw the proposed modification.  In the event that any modification results
in a cost savings to Manufacturer, the Purchase Price will be revised by an
amount equal to the reduction of Manufacturer's cost of production of the
Product that will result from implementation of such modification. ln no event
will Manufacturer be required to make (or not to make) a modification that it
reasonably deems prohibited (or required) by applicable regulations or
regulatory authorities.

 

Section 6.2 Quality Provisions.  The Manufacturer and Buyer agree that the
quality assurance provisions set forth in the Quality Agreement appended hereto
as Exhibit F hereto shall be incorporated herein and form part of this
Agreement.

 

Section 6.3. Storage Requirements.  The Manufacturer shall store all Raw
Materials, in-process and finished Product under such conditions that the
quality of such materials and the Product Manufactured therefrom are not
affected.  Storage and handling of the foregoing shall be in accordance with the
provisions of all applicable Laws, the Specifications and the instructions of
the manufacturer of such Raw Materials. Raw Materials utilized by Manufacturer
in connection with the Manufacture of the Products shall be used by Manufacturer
on a first in, first out basis; provided, however, that Raw Materials shall not
be used by Manufacturer beyond the shelf life

--------------------------------------------------------------------------------

 





11

--------------------------------------------------------------------------------

 

 

required under applicable Laws, Specifications or designated or approved by
Buyer from time to time for such Raw Materials.

 

Section 6.4.  Maintenance of Facility and Equipment. The Manufacturer shall
maintain all Equipment utilized in the Manufacture and supply of Product
hereunder in good operating condition and shall maintain the Facility and such
Equipment in accordance with the requirements of all applicable Laws (including,
without limitation,  cGMP requirements) and all requirements set forth in the
Specifications.

 

Section 6.5.  Quality Tests and Checks:  The Manufacturer, at its sole cost and
expense,  shall perform all stability, validation, Raw Material and in-process
and finished product tests or checks required by Buyer, the Specifications and
applicable Laws in order to assure the conformity of the Raw Materials and the
Product to the Specifications and the quality of the
Products manufactured and supplied hereunder.  The Manufacturer shall supply to
Buyer a certificate of analysis with respect to each batch of Product supplied
hereunder in the form and at the time required by the Quality Agreement.

 

Section 6.6. Non-conforming Materials and Product.

 

(a)        The Manufacturer shall not use any Raw Materials that are not FDA-
approved and do not comply with the Specifications, the United States
Pharmacopeia, National Formulary (USP/NF), and applicable Laws.

 

(b)        No Product shall be released for shipment by Manufacturer unless such
Product complies with the Specifications and all applicable Laws. The
Manufacturer shall advise Buyer of such noncompliance and of the testing or
inspection results of such batch or batches of Product as provided in the
Quality Agreement. Product that does not comply may be released only with the
prior written approval of Buyer.

 

Section 6.7. Rejection of Product; Dispute Resolution.

 

(a)         Within forty-five (45) days following receipt by Buyer of any
given shipment of Products hereunder, Buyer shall have the right to give
Manufacturer notice of rejection of any part of such shipment of Product that
fails to meet Specifications or applicable law; provided, however, that there
shall be no time restrictions applicable to Buyer's provision of notice of
rejection of any shipments of Product where there are latent defects in the
shipped Product or in the event that Manufacturer has breached any of its
representations, warranties or obligations hereunder.

 

(b)         Within thirty (30) days following receipt by Manufacturer of Buyer's
notice of rejection, the parties shall consult with each other in order to
examine the basis of the rejection. lf Manufacturer concurs with the Buyer's
rejection, the parties shall proceed under Section 6.7(c). If after good faith
attempt the parties fail to agree on the matter within thirty (30) days
following receipt by Manufacturer of Buyer's notice of rejection, an

 





12

--------------------------------------------------------------------------------

 

 

independent, reputable analytical laboratory designated by Buyer and reasonably
acceptable to Manufacturer shall perform an assessment, which findings shall be
conclusive. The cost of the assessment shall be borne by (i) the Buyer if the
findings indicate the Product met Specifications, or (ii) the Manufacturer if
the findings indicate the Product failed to meet Specifications.

 

(c)         Buyer shall return any shipments of Products (or portions thereof)
rejected pursuant to subsection (a) of this Section 6.7 to Manufacturer at the
Manufacturer's expense, and at Buyer's option (i) such Products shall be
replaced by Manufacturer as quickly as possible at Manufacturer's sole expense
and the payment in respect of such quantities postponed until such replacement
quantities are received and accepted by Buyer or (ii) Manufacturer shall refund
any amounts paid in respect of such quantities to Buyer.

 

Section 6.8.  Responsibility for Rejected Products and Materials. Products
rejected pursuant to Section 6.6 or 6.7 hereof shall be properly tagged and
isolated and shall not be released without the prior written approval of Buyer.
Buyer shall not be required to pay for any Product that is non-complying or
rejected.  All Products rejected pursuant to Section 6.7 shall be removed (if
applicable) and disposed of by Manufacturer, at the Manufacturer's expense, in a
manner consistent with applicable Laws.

 

Section 6.9.  Maintenance and Retention of Records and/or Samples. The
Manufacturer shall maintain detailed records with respect to Raw Material usage
and finished Product production as set forth in the Quality Assurance Agreement.

 

Section 6.10. Regulatory Contacts. The Buyer shall notify Manufacturer
immediately, and in no event later than three (3) days, after it receives any
materially adverse contact or communication from any Governmental or Regulatory
Authority that relates to the Product. The Buyer shall provide Manufacturer with
copies of all communications received from or sent
to any Governmental or Regulatory Authority with respect to any Product
immediately, and in no event later than three (3) days, after receipt or sending
of the communication, as the case may be. The Buyer shall consult with
Manufacturer regarding the response to any inquiry or observation from a
Governmental or Regulatory Authority relating to a Product. The Manufacturer
shall comply with all reasonable requests and comments by Buyer with respect to
all contacts and communications with a Governmental or Regulatory Authority.

 

Section 6.11. Customer Complaints; Recalls.

 

(a)         Except as otherwise set forth in Section 8 hereto, Buyer shall make
all decisions with respect to any complaint, Adverse Drug Experience Report or
Serious Adverse Drug Experience Report (each as defined in the Quality
Agreement), or any recall, market withdrawals or any other corrective action
related to the Product. The Manufacturer shall provide commercially reasonable
assistance to Buyer in

 





13

--------------------------------------------------------------------------------

 

 

investigating complaints regarding any Product supplied by Manufacturer
hereunder, including without limitation testing of the Product in accordance
with Manufacturer's specifications.  The Manufacturer shall notify Buyer in
accordance with the terms of the Quality Agreement of any complaints received by
Manufacturer concerning the Product.

 

(b)        Upon the receipt by either party of any direction to withdraw or
recall any Product from the market from any Governmental or Regulatory Authority
having jurisdiction, the receiving party shall notify the other party in
accordance with the terms of Section 7.10 hereof.  lf any such withdrawal or
recall results from Manufacturer Error, the parties agree that the Manufacturer
shall reimburse Buyer for (i) the costs incurred by Buyer to effect the
withdrawal or recall, such as Buyer's labor and expenses, and the fees of a
third party, if any, performing reasonable and necessary recall services on
Buyer's behalf, and (ii) any Purchase Price and other amounts paid to the
Manufacturer by Buyer in respect of such recalled or withdrawn Products. Nothing
herein shall require Manufacturer to indemnify or reimburse Buyer for any costs,
charges,  penalties,  or other damages claimed by or paid to Buyer's customers
relating solely and directly to such recalled or withdrawn Product ("Customer
Claims"), and the parties expressly intend and agree that such Customer Claims
shall be borne by Buyer.  This Section 6.11(b) in no way impacts or affects the
Manufacturer's liability, if any, with respect to product liability or any other
claims not solely and directly resulting from the withdrawal or recall of
Products.

 

Section 6.12.  Inspections and Audits by Buyer.  Representatives of Buyer shall
have access to any Facility for the purpose of (i) conducting inspections of
such Facility and Manufacturer's maintenance and usage
of the Equipment utilized in the Manufacture of Product, (ii) performing quality
control audits or (iii) witnessing the Manufacturing or transportation of the
Product or the materials related to or used in the Manufacture of Product. Buyer
shall have access to the results of any tests performed by Manufacturer or at
the Manufacturer's direction relating to Product or the processes or materials
used in the Manufacturing of the Product. Such inspections do not relieve the
Manufacturer of any of its obligations under this Agreement or
create new obligations on the part of Buyer.
Such visits by Buyer's representatives shall be conducted during normal business
hours upon reasonable notice.

 

Section 6.13. Environmental; Health and Safety Matters. The Manufacturer shall
Manufacture and supply Product hereunder in compliance with all Environmental
Laws and shall be solely responsible for all Environmental Losses relating
thereto.

 

Section 7. Representations and Warranties and Covenants.

 

Section 7.1.  Representations, Warranties and Covenants.  The Manufacturer
hereby represents, warrants and covenants to Buyer that

 





14

--------------------------------------------------------------------------------

 

 

(a)         As of the date hereof the Manufacturer,  the Facility and all
equipment utilized in the Manufacture and supply of Product hereunder is, and
during the Term of  this Agreement shall be, in full compliance with all
applicable Laws.

 

(b)         As of the date hereof the Manufacturer holds, and shall continue
during the Tern, of this Agreement to hold, all licenses, permits and similar
authorizations of Governmental and Regulatory Authorities (including the ANDA
for all Product so indicated on Exhibit A) necessary or required for the
Manufacturer to conduct its operations and business in the manner currently
conducted and as otherwise contemplated herein.

 

(c)         The Product furnished by the Manufacturer to Buyer under this
Agreement:

 

(i) shall conform, with and shall be Manufactured and supplied in conformity
with the Specifications, the Quality Agreement and all applicable Laws; and

 

(ii) shall not contain any material that would cause the Product to be
adulterated within the meaning of Section 501 or misbranded within the meaning
of Section 502 of the Food,  Drug and Cosmetic Act, as amended, or which
material has not been used, handled or stored in accordance with the
Specifications, any other agreed upon quality assurance requirements of Buyer
and or the supplier of such material, and all applicable Laws.

 

(d)         The Manufacturer and its employees, affiliates and agents have never
been (i) debarred, or {ii) convicted of a crime for which a person can be
debarred, under Section 306(a) or 306(b) of the Generic Drug Enforcement Act of
1992 ("Section 306(a) or (b)").  The Manufacturer agrees that it will promptly
notify Buyer in the event of any such debarment, conviction, or indictment, in
which event, Buyer will be entitled to terminate this Agreement immediately if
the same affects the Manufacturer's performance under this Agreement or Buyer's
ability to market or sell the Product.

 

(e)         The Manufacturer has sufficient annual Manufacturing capacity to
meet the Forecasts.

 

(f)          The Manufacturer has served notice terminating all contractual
commitments to supply the Product to any other purchaser as of the Launch Date,
and any and all such contractual commitments now existing have been terminated
by said notice as of the Launch Date and will be of no further force and effect.

 

Section 7.2. Authority.  Each of Buyer and Manufacturer is a limited liability
company or corporation duly registered or incorporated, validly existing and in
good standing under the laws of the jurisdiction of its formation or
incorporation and has all requisite entity or corporate power to execute and
deliver this Agreement and to perform

 





15

--------------------------------------------------------------------------------

 

 

its obligations hereunder.  The execution and delivery by each of Buyer and
Manufacturer of this Agreement and its performance of its obligations hereunder
have been duly and validly authorized. This Agreement constitutes a legal, valid
and binding obligation of each of Buyer and Manufacturer, enforceable in
accordance with its terms subject to applicable bankruptcy, insolvency,
reorganization,  and other laws of general application limiting the enforcement
of creditor's rights.

 

Section 7.3  Disclaimer. EXCEPT AS OTHERWISE EXPRESSLY SET FORTH IN THIS
AGREEMENT ,  INCLUDING WITHOUT LIMITATION SECTION 8 HERETO, THE MANUFACTURER AND
BUYER MAKE NO REPRESENTATIONS AND EXTEND NO WARRANTIES OF ANY KIND, EITHER
EXPRESS OR IMPLIED, INCLUDING ANY EXPRESS OR IMPLIED WARRANTIES OF
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE.  IN NO EVENT WILL EITHER
PARTY BE LIABLE FOR ANY SPECIAL, INDIRECT, CONSEQUENTIAL,  OR INCIDENTAL DAM
AGES,  HOWEVER CAUSED AND ON ANY THEORY OF LIABILITY, ARISING IN ANY WAY OUT OF
THIS AGREEMENT. THIS LIMITATION OF LIABILITY WILL APPLY EVEN IF THE OTHER PARTY
HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES, AND NOTWITHSTANDING ANY
FAILURE OF ESSENTIAL PURPOSE OF ANY LIMITED REMEDY PROVIDED HEREIN.

 

Section 8.          Indemnification.

 

Section 8.1.  Manufacturer's Indemnification of Buyer.  The Manufacturer shall
indemnify and hold Buyer, its Affiliates
and their respective officers, directors,  employees and agents harmless from
and against any and all losses suffered, incurred or sustained by any of them or
to which any of them becomes subject at any time, to the extent arising out of
or resulting from (i) any breach of its representations,  warranties or
obligations under this Agreement, or nonfulfillment of or failure to perform any
covenant or agreement made by the Manufacturer in this Agreement;  (ii) any
 actual or alleged injury to Person or property or death occurring to any
Manufacturer employees, subcontractors,  agents or any individuals on the
Manufacturer's premises; (iii) the possession,  use or consumption by any person
of any Product supplied by the Manufacturer under this Agreement in the event
that such Product (a) fails to meet Specifications or (b) was Manufactured
according to Specifications which were not current in meeting FDA requirements
at the time of Manufacture,  unless such Losses in (a) or (b) above are solely
and directly a result of the Buyer's negligence or malfeasance; or (iv) any
other negligent act or omission on the part of the Manufacturer, its Affiliates
or their respective employees or agents.

 

Section 8.2. Buyer's Indemnification of Manufacturer. Buyer shall indemnify and
hold the Manufacturer, its Affiliates and their respective officers,  directors
,  employees and agents harmless from and against any and all Losses suffered,
incurred or sustained by any of them or to which any of them becomes subject at
any time,  (i) to the extent arising out of or resulting from any breach of its
representations, warranties or obligations under this Agreement, or
nonfulfillment of or failure to perform any covenant

 





16

--------------------------------------------------------------------------------

 

 

or agreement made by Buyer in this Agreement;  or (ii) to the extent resulting
from the adulteration or contamination of Product while in the care and custody
of Buyer.

 

Section 8.3.  Assertion of Claim.  In the event that any claim is asserted
against any party hereto, or any party hereto is made a party defendant in any
Action or Proceeding, and such claim, Action or Proceeding involves a matter
which is subject to a  claim for indemnification under this Section 6, then such
party (an "Indemnified Party") shall promptly give written notice to the other
party or parties (the "Indemnifying Party") of such claim,  Action or
Proceeding, and such Indemnifying Party shall have the right to join in the
defense of said claim, Action or Proceeding, at such Indemnifying Party's own
cost and expense, and if the Indemnifying Party agrees in writing to be bound by
and to promptly pay the full amount of any final judgment from which no further
appeal may be taken and if the Indemnified Party is reasonably assured of the
Indemnifying Party's ability to satisfy such agreement, then at the option of
the Indemnifying Party, such Indemnifying Party may take over the defense of
such claim, Action or Proceeding, except that, in such case, the Indemnified
Party shall have the right to approve any attorney or counsel selected by the
Indemnifying Party (which approval  shall not be unreasonably delayed or
withheld) and to join in the defense of said claim, Action or Proceeding at its
own cost and expense. In no event shall the Manufacturer or the Buyer institute,
 settle or otherwise resolve any claim or potential claim, Action or Proceeding
relating to the Products or any trademarks, patents or other intellectual
property of or licensed to Buyer without the prior written consent of the other
party.

 

Section 8.4. Joint Defense. Notwithstanding anything in this Agreement to the
contrary, in the event that a  claim arises regarding any Product that on its
face triggers neither of the indemnity obligations set forth in Sections 8.1  or
8.2 above,  the parties shall share joint responsibility for all Losses arising
therefrom.

 

Section 9. Insurance.

 

Section 9.1. Coverage.  Each of Buyer and Manufacturer shall,  as of the date
hereof, obtain and keep in force throughout the Term of this Agreement and for a
period of three (3) years from the effective date of expiration or termination
of this Agreement, policies of insurance from carriers having an A. M.  Best
rating of A- or better providing coverage as specified in Exhibit E attached
hereto and incorporated herein by reference.

 

Section 10. Confidential Information.

 

Section 10.1.  Confidential Information.  All confidential and/or proprietary
information of a party disclosed to the other party,  including, but not limited
to, information relating to the business affairs or finances of such party and
the terms of this Agreement (the "Confidential Information")  shall be held in
confidence and not disclosed by the other party to any third party or used
outside the scope of this Agreement, except that such party may disclose such
information to its Affiliates or

 





17

--------------------------------------------------------------------------------

 

 

employees having a need to know such information, all of whom are under a
similar obligation of secrecy, solely in furtherance of the purposes of this
Agreement. The aforesaid obligation of confidentiality assumed by the parties
hereunder shall not apply to any confidential information which (i) at the time
of disclosure is in the public domain or which thereafter becomes part of the
public domain by publication or otherwise through no act or default of the
receiving party; (ii) the receiving party can conclusively establish was in its
possession prior to the time of the disclosure of it by the disclosing party and
was not acquired directly or indirectly from the disclosing party or any of its
employees or agents; (iii) is independently made available as a matter of right
to the receiving party by a third party who has not breached directly or
indirectly a contractual relationship with the disclosing party; or (iv) which
the receiving party is required to disclose by Law. Upon expiration or
termination of this Agreement, each party shall return to the other party all
Information received from the other party; provided, however, that each party
shall be entitled to retain one copy of all Information.

 

Section 11. Term, Termination.

 

Section 11.1.  Initial Term; Term. Unless terminated in accordance with the
provisions of this Agreement, the initial term (the "Initial Term") of this
Agreement shall commence as of the Signature Date and shall continue until
December 31, 2013. Following the Initial Term, this Agreement shall
automatically renew for consecutive one year periods unless and until either
party hereto submits to the other party hereto written notice of its intention
not to renew at least six (6) months prior to the end of the Initial Term or any
renewal term, as the case may be. The Initial Term and all renewals thereof
collectively shall be considered the "Term" of this Agreement.

 

Section 11.2. Termination.  This Agreement may be terminated, without recourse
to any court:

 

(a)         by either party upon notice to the other party, with immediate
effect, in the event of an assignment by the other party for the benefit of
creditors; the admitted insolvency of the other party; the institution of
voluntary or involuntary proceedings by or against the other party in
bankruptcy, insolvency, moratorium or for a receivership,  or for a
winding-up or for the dissolution or reorganization of the other party; or the
taking of any action by the other party under an act for relief from creditors;
to the extent permitted by applicable Law; or

 

(b)        by either party upon sixty (60) days'  written notice to the other
party in the event of a failure of such other party to perform or
observe a material obligation imposed by this Agreement (other than a failure
which would permit termination under subclause (c) of this Section 11.2), unless
such failure is cured or the parties have reached agreement on a plan to achieve
a cure of such failure prior to the end of such sixty (60) day period; or

 





18

--------------------------------------------------------------------------------

 

 

(c)         by Buyer upon written notice to the Manufacturer, with immediate
effect, if in Buyer's reasonable opinion an inspection pursuant to this
Agreement reveals that any Facility does not comply with cGMP or other
requirements of applicable Law to such an extent that in Buyer's reasonable
opinion the Manufacturer cannot perform its obligations under this Agreement; or

 

(d)        pursuant to Section 7.1(d) or 12.1 of this Agreement; or

 

(e)         by mutual agreement of the parties.

 

Section 11.3.  Effect of Termination. Termination of this Agreement shall not
affect any obligation to pay money, indemnify, reimburse or maintain
confidentiality that either party hereto may have incurred during the Term
hereof.

 

Section 11.4. Return of Materials. etc.

 

(a)        Upon the effective date of expiration or termination of this
Agreement for any reason whatsoever, Confidential Information of either party
delivered to Buyer and Manufacturer pursuant to this Agreement shall promptly be
collected and returned in whatever form it may exist. In addition, the
Manufacturer shall promptly collect and return to Buyer all artwork,  copy or
other material developed or provided by Buyer for Product labels, printed
packaging materials or Product inserts.

 

(b)         Upon the effective date of expiration or termination of this
Agreement for any reason whatsoever, the Manufacturer shall also deliver to
Buyer all Products manufactured hereunder and shall invoice Buyer for such
Products in accordance with the terms of Section 5.2.  Upon the termination of
this Agreement, the Buyer shall be responsible for the costs of any Raw
Materials purchased in accordance with this Agreement and for any
above-mentioned removal and transportation costs,  unless Manufacturer may
salvage such Raw Materials.  Subsequent to the expiration or termination of this
Agreement, the parties shall continue to be responsible for rejected Products,
in accordance with the terms of Section 6.8.

 

(c)        The ANDA shall remain the property of the Manufacturer.

 

Section 11.5.  Maintenance of Records.  Upon the effective date of expiration or
termination of this Agreement, all quality control and assurance records will be
maintained by the Manufacturer for a minimum of three (3) years following
production, or such other reasonable time period specified by Buyer in writing.

 

Section 12. Force Majeure.

 

Section 12.1. Force Majeure. The occurrence of an event which materially
interferes with the ability of a party to perform its obligations or duties
hereunder which is not within the reasonable control of the party affected, not
due to malfeasance,    and

 





19

--------------------------------------------------------------------------------

 

 

which could not with the exercise of due diligence have been avoided ("Force
Majeure"), including, but not limited to, fire, accident,  labor difficulty,
strike, riot, civil commotion, act of God, delay or errors by shipping companies
or change in Law shall not excuse such party from the performance of its
obligations or duties under this Agreement,  but shall merely suspend such
performance during the continuation of Force Majeure. The party prevented from
performing its obligations or duties because of Force Majeure shall promptly
notify the other party hereto (the "Other Partv") of the occurrence and
particulars of such Force Majeure and shall provide the Other Party, from time
to time, with its best estimate of the duration of such Force Majeure and with
notice of the termination thereof. The party so affected shall use its best
efforts to avoid or remove such causes of
nonperformance. Upon termination of Force Majeure, the performance of any
suspended obligation or duty shall promptly recommence.  Neither party shall be
liable to the other party for any direct, indirect, consequential,  incidental,
special, punitive or exemplary damages arising out of or relating to the
suspension or termination of any of its obligations or duties under this
Agreement by reason of the occurrence of Force Majeure. In the event that
Force Majeure has occurred and is continuing for a period of at least six (6)
months, the Other Party shall have the right to terminate this Agreement upon
thirty (30) days' notice.

 

Section 13. Miscellaneous.

 

Section 13.1. Relationship of the Parties.  The parties shall be deemed
independent contractors with respect to the terms and provisions of this
Agreement and shall not in any respect act as an agent or employee of the other
party. All persons employed by the Manufacturer in connection with the
Manufacture and supply of the Products to Buyer shall be employees, agents or
contractors of the Manufacturer. Under no circumstances shall employees or
agents of one party be deemed to be employees or agents of the other party.

 

Section 13.2. Assignment. This Agreement shall be assignable or transferable by
either party hereto only with the consent in writing of the other party,  which
consent shall not be unreasonably withheld; provided, however,  that Buyer shall
be entitled to assign its rights and obligations hereunder without such consent:
(i) to an Affiliate, or (ii) in connection with the sale,  license, merger or
consolidation of all or substantially all of its business or similar
transaction.

 

Section 13.3. Notice. Unless otherwise set forth herein, all notices, requests
and other communications hereunder must be in writing and will be deemed to have
been duly given only if delivered personally (including by overnight courier) or
by facsimile transmission (receipt confirmed by telephone) to the party at the
following address or facsimile numbers set forth:

 

If to Buyer:

 

lroko Pharmaceuticals, LLC

 





20

--------------------------------------------------------------------------------

 

 

Navy Yard Corporate Center

One Crescent Drive, Suite 400

Philadelphia,  PA 19112

 

Attention: Chief Executive Officer & President

Facsimile No: 267/546-3004

 

with a copy to:

 

lroko Pharmaceuticals, LLC

Navy Yard Corporate Center

One Crescent Drive, Suite 400

Philadelphia, PA 19112

 

Attention:  General Counsel

Facsimile No: 267/546-3004

 

If to the Manufacturer:

 

G & W Laboratories, Inc.

111 Coolidge Street

South Plainfield, NJ 07080

Attention: President

Facsimile No:  908-753-1587

 

With a copy to:

 

G & W Laboratories, Inc.

111 Coolidge Street

South Plainfield, NJ 07080

Attention: Vice President. Administration & General Counsel

Facsimile No:  908-753-1587

 

The above addresses for receipt of notice may be changed by either party by
notice, given as provided herein.

 

Section 13.4. Entire Agreement. This Agreement, including the Specifications and
all Exhibits attached hereto and made a part hereof, and the
Confidentiality/Non­ Disclosure Agreement currently in effect between the
parties, contain the entire understanding of the parties, superseding in all
respects any and all prior oral or written agreements or understandings
pertaining to the subject matter hereof. This Agreement may be amended or
modified only by written agreement executed by the parties hereto.

 





21

--------------------------------------------------------------------------------

 

 

Section 13.5. Survival. The provisions of Sections 6.7(b), 6.8, 6.9,
6.1O. 6.11. 6.13, 7, 8,  9,
 10, 11.4 and 11.5 shall survive the termination or expiration of this
Agreement.

 

Section 13.6. Waiver. Any term or condition of this Agreement may be waived at
any time by the party that is entitled to the benefit thereof, but no such
waiver shall be effective unless set forth in a written instrument duly executed
by or on behalf of the party or parties waiving such term or condition.  No
waiver by any party of any term or condition of this Agreement, in any one or
more instances, shall be deemed to be or construed as a waiver of the same or
any other term or condition of this Agreement on any future occasion. All
remedies, either under this Agreement or by Law or otherwise afforded ,  will be
cumulative and not alternative.

 

Section 13.7.  Headings. Headings in this Agreement are included for ease of
reference only and have no legal effect.

 

Section 13.8.  Counterparts. This Agreement may be executed in two (2) or more
counterparts, each of which shall be deemed an original and all of which
together shall constitute one and the same instrument.

 

Section 13.9. Governing Law.  This Agreement, and all matters arising directly
or indirectly herefrom, including tort claims, shall be governed by and
construed in accordance with the laws of the State of New Jersey without giving
effect to the conflict of laws principles thereof.

 

End of Agreement. Signature Page Follows.

 





22

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and to be effective as of the date first above written.

 

 

IROKO PHARMACEUTICALS, LLC

 

 

 

By:

/s/ JOHN VAVRICKA

 

Name:

John Vavricka

 

Title:

Chief Executive Officer & President

 

 

 

G&W LABORATORIES, INC.

 

 

 

By:

/s/ RONALD GREENBLATT

 

Name:

Ronald Greenblatt

 

Title:

President

 





23

--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

PRODUCT

 

Name of Product

    

Dosage

    

Packaging Size

    

ANDA Owner

 

 

 

 

 

 

 

lndomethacin Suppositories

 

50 mg rectal suppositories

 

30 suppositories per unit carton

 

Manufacturer

 

 

 

 

 

 

 

lndomethacin

 

50 mg rectal

 

2 suppositories

 

Manufacturer

Suppositories

 

suppositories

 

per unit sample

 

 

 

 

 

 

carton

 

 

 





24

--------------------------------------------------------------------------------

 

 

EXHIBIT B

Pricing Schedule

 

[****]

 





25

--------------------------------------------------------------------------------

 

 

EXHIBIT C

 

SPECIFICATIONS

 





26

--------------------------------------------------------------------------------

 

 

EXHIBIT D

 

PRODUCTION BATCH SIZES

 

 

 

 

Product

Dosage

Theoretical

 

 

Batch Size

 

 

 

lndomethacin Suppositories

50 mg

[****]

 





27

--------------------------------------------------------------------------------

 

 

EXHIBIT E

 

INSURANCE

 

[****]

 





28

--------------------------------------------------------------------------------

 

 

EXHIBIT F

 

QUALITY AGREEMENT

 

[****]

 

 



29

--------------------------------------------------------------------------------

 

 

AMENDMENT 1

to

Collaborative License, Exclusive Manufacture and Global Supply Agreement

 

This AMENDMENT 1 ("Amendment l"), is effective as of December 27, 2017
("Amendment 1 Effective Date"), and amends the Collaborative License, Exclusive
Manufacture and Global Supply Agreement, dated August 1, 2008 (the" Agreement")
by and between lroko Pharmaceuticals, LLC (“Iroko” ) and G&W Laboratories , Inc.
("G&W"). Iroko and G&W are each a " Partv" and together constitute the "Parties'
' under the Agreement.

 

WHEREAS, pursuant to the Agreement, among other things, G&W agreed to
manufacture and supply Iroko with the Products for a specified period of time as
G&W' s exclusive distributor for such Products: and

 

WHEREAS, the Parties desire to amend the Agreement on the terms and conditions
set forth herein.

 

NOW, THEREFORE, in consideration of the various promises and undertakings set
forth herein. the Parties agree as follows:

 

1.          Capitalized terms not otherwise defined herein shall have the
meaning set forth in the Agreement.

 

2.          The Initial Term shall be extended to December 31, 2020.

 

3.          The definition of "Product(s)" shall mean Manufacturer' s
Indomethacin Suppositories 50 mg, with a minimum of two years of shelf life at
the time of Manufacturing.

 

For purposes of Section 4.1, Product shall mean any Indomethacin Suppositories
50 mg, with a minimum of two years of shelf life at the time of manufacturing.

 

4.          The Price for each Product shall [****] effective for all Products
ordered pursuant to Purchased Orders placed on or after the Amendment 1
Effective Date. which orders shall be consistent with Iroko's existing forecast
and past practice. The Parties shall enter into good faith negotiations to amend
the Agreement and the Quality Assurance Agreement (the “Amended Agreements'') to
provide for, among other things, profit sharing, pricing protections (such as a
PPI and raw material adjustments), minimum annual commitments, and such other
revisions and modifications as the parties may mutually agree (including,
without limitation, appropriate updates to the Quality Assurance Agreement and
any quality-related sections of the Agreement). In the event the Parties. after
good faith negotiations, are unable to finalize and sign the Amended Agreements
on or prior to March 31. 2018, [****].

 

5.          Section 132 of the Agreement is amended and restated in its entirety
as follows:

 

''Section 132. Assignment. This Agreement shall be assignable or transferable bv
either party hereto only with the consent in writing of the other party, which
consent shall not be unreasonably withheld; provided, however, that either party
shall be entitled to assign its rights and obligations hereunder without such
consent: (i) to an Affiliate, or (ii) in connection with the sale, license,
merger or consolidation of all or substantially all of its business or similar
transaction relating to such Products."

 





1

--------------------------------------------------------------------------------

 

 

6.          This Amendment 1 is effective as of the Amendment 1 Effective Date.
Except as expressly provided in this Amendment 1, all of the terms and
provisions of the Agreement are and will remain in full force and effect, and
are hereby ratified and confirmed by the Parties. On and after the Amendment 1
Effective Date, each reference in the Agreement to "this Agreement," "the
Agreement," "hereunder," "hereof," "herein" or words of like import, and each
reference to the Agreement in any other agreements, documents or instruments
executed and delivered pursuant to, or in connection with, the Agreement, will
mean and be a reference to the Agreement, as amended by this Amendment 1.

 

7.          This Amendment 1 shall be governed by and construed under the laws
of New Jersey, excluding its conflicts of law principles.

 

8.          This Amendment 1 may be executed in one or more counterparts, each
of which will be deemed an original but all of which together will constitute
one and the same instrument. Any photocopy, facsimile or electronic reproduction
of this Amendment 1 shall constitute an original.

 

IN WITNESS WHEREOF, the Parties have caused this Amendment 1 to be executed by
their respective duly authorized officers and effective as of the Amendment 1
Effective Date, each copy of which shall for all purposes be deemed to be an
original.

 

 

 

 

 

 

IROKO PHARMACEUTICALS, LLC

 

G&W LABORATORIES, INC.

 

 

 

By:

/s/ TODD SMITH

 

By:

/s/ JAMES H. COY

Name:

Todd Smith

 

Name:

James H. Coy

Title:

CEO

 

Title:

VP, Alliance Management

 





2

--------------------------------------------------------------------------------

 

 

AMENDMENT 2

to

Collaborative License, Exclusive Manufacture and Global Supply Agreement

 

This AMENDMENT 2 ("Amendment 2"), is effective as of July 10, 2018 ("Amendment 2
Effective Date"), and amends the Collaborative License, Exclusive Manufacture
and Global Supply Agreement, dated August 1, 2008, as amended (the "Agreement")
by and between Iroko Pharmaceuticals, LLC ("Iroko") and G&W Laboratories, Inc.
("G&W"). Iroko and G&W are each a "Patty" and together constitute the "Parties"
under the Agreement.

 

WHEREAS, pursuant to the Agreement, among other things, G&W agreed to
manufacture and supply Iroko with the Products for a specified period of time as
G&W's exclusive distributor for such Products; and

 

WHEREAS, the Parties amended the Agreement effective December 27, 2017; and

 

WHEREAS, the Patties desire to further amend the Agreement on the terms and
conditions set forth herein.

 

NOW, THEREFORE, in consideration of the various promises and undertakings set
forth herein, the Parties agree as follows:

 

1.            Capitalized terms not otherwise defined herein shall have the
meaning set forth in the Agreement.

 

2.           The Initial Term shall be extended to July 31, 2023.

 

3.            Section 2.1 of the Agreement is amended and restated in its
entirety as follows:

 

"Section 2.1. During the Term of this Agreement and subject to the provisions
hereof, Manufacturer grants and Buyer receives an irrevocable, non-transferable
(other than as detailed in this Agreement), royalty-free license to exclusively
market the Product in the Territory. No conveyance of ownership is granted to
Buyer herein and all right, title and interest in and to the Product and any
other proprietary rights contained therein are retained solely by Manufacturer."

 

4.            The Price for each Product [****], effective for all Products
ordered pursuant to Purchased Orders placed on or after the Amendment 2
Effective Date, which orders shall be consistent with Iroko's existing forecast
and past practice. The Parties shall enter into good faith negotiations to amend
the Agreement and the Quality Assurance Agreement (the "Amended Agreements") to
provide for, among other things, profit sharing, pricing protections (such as a
PPI and raw material adjustments), minimum annual commitments, and such other
revisions and modifications as the parties may mutually agree (including,
without





3

--------------------------------------------------------------------------------

 

 

limitation, appropriate updates to the Quality Assurance Agreement and any
quality-related sections of the Agreement).

 

5.            Section 4.3(b) of the Agreement is amended to add the following at
the end of such section:

 

"Buyer and Manufacturer will continue to work in good faith to ensure that all
Purchase Orders (i) are in full batch quantities [****] other than the one
Purchase Order for the remainder of 2018, as described below, (ii) [****], and
(iii) otherwise ensure for efficient manufacturing by Manufacturer."

 

6.           Section 4.3 (d) of the Agreement will be added as follows:

 

"Section 4.3(d). Provided that no generic products of the Products are available
for sale in the Territory, Buyer shall purchase and Manufacturer shall supply
the following [****], notwithstanding any quantities of Product delivered prior
to the Amendment 2 Effective Date. In the event Buyer does not place Purchase
Orders to purchase such quantities for delivery during the applicable calendar
year, then Buyer shall pay Manufacturer, not later than sixty (60) days
following the end of the applicable calendar year, an amount equal to the Price
per unit in effect as of the last day of such calendar year multiplied by (i)
the applicable annual minimum order quantity minus (ii) the number of units of
Products actually ordered for delivery during the applicable calendar year

 

[****]

 

7.           This Amendment 2 is effective as of the Amendment 2 Effective Date.
Except as expressly provided in this Amendment 2, all of the terms and
provisions of the Agreement are and will remain in full force and effect, and
are hereby ratified and confirmed by the Parties. On and after the Amendment 2
Effective Date, each reference in the Agreement to "this Agreement," "the
Agreement," "hereunder," "hereof," "herein" or words of like import, and each
reference to the Agreement in any other agreements, documents or instruments
executed and delivered pursuant to, or in connection with, the Agreement, will
mean and be a reference to the Agreement, as amended by this Amendment 2.

 

8.           This Amendment 2 shall be governed by and construed under the laws
of New Jersey, excluding its conflicts of law principles.

 

9.           This Amendment 2 may be executed in one or more counterparts, each
of which will be deemed an original but all of which together will constitute
one and the same instrument. Any photocopy, facsimile or electronic reproduction
of this Amendment 2 shall constitute an original.

 





4

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Parties have caused this Amendment 2 to be executed by
their respective duly authorized officers and effective as of the Amendment 2
Effective Date, each copy of which shall for all purposes be deemed to be an
original.

 

 

 

 

 

 

IROKO PHARMACEUTICALS, LLC

 

G&W LABORATORIES, INC.

 

 

 

By:

/s/ TODD SMITH

 

By:

/s/ JAMES H. COY

Name:

Todd N. Smith

 

Name:

James H. Coy

Title:

CEO

 

Title:

VP, Alliance Management

 

5

--------------------------------------------------------------------------------